STATE OF LOUISIANA,
v.
ASHLEY ESTILETTE.
No. KA10-234.
Court of Appeals of Louisiana, Third Circuit.
April 21, 2010.
Not Designated for Publication
Hon. J. PHILLIP HANEY, District Attorney, 16th JDC, 300 Iberia Street, Suite 200, New Iberia, LA 70560, (337) 369-4420, Counsel for Appellee: State of Louisiana.
ASHLEY ESTILETTE, #528619, Pro Se, L.C.I.W. LIBRA 1-D, P.O. Box 26, St. Gabriel, LA 70776.
Court composed of PETERS, PICKETT, and GENOVESE, Judges.
PETERS, J.
On September 13, 2007, the defendant, Ashley Estilette, pled guilty to the offense of manslaughter, two counts, violations of La.R.S. 14:31. Pursuant to the plea agreement, the trial court sentenced the defendant to forty years at hard labor on each count, to be served concurrently. On September 9, 2009, the defendant filed an application for post-conviction relief in the trial court, which was denied with written reasons dated September 22, 2009. On December 3, 2009, the defendant filed a motion for appeal from the trial court's ruling and the trial court granted the motion on December 9, 2009.
Thereafter, on February 26, 2010, this court issued a rule to show cause why the appeal should not be dismissed as not appealable. In response, the defendant submitted letters to this court seeking to submit additional materials in support of her appeal.
The judgment at issue is not appealable. See La.Code Crim.P. arts. 912.1 and 930.6. Accordingly, we hereby dismiss the defendant's appeal. However, the defendant may seek supervisory writs from the trial court's denial of her application for post-conviction relief. The defendant is not required to file notice of intent to seek writs nor obtain an order from the trial court setting a return date, as is generally required by Uniform RulesCourts of Appeal, Rule 4-3. We construe the motion for appeal as timely-filed notice of intent to seek a supervisory writ.
APPEAL DISMISSED. DEFENDANT-APPELLANT IS PERMITTED TO FILE AN APPLICATION FOR SUPERVISORY WRITS.